 

Exhibit 10.1

 

SECURITY AGREEMENT

 

This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of April 10, 2015, is
executed by Aehr Test Systems, a California corporation (together with its
successors and assigns, “Company”), in favor of QVT Fund LP and Quintessence
Fund L.P. (collectively, and together with their respective successors and
assigns, the “Secured Party”).

 

RECITALS

 

A.     Company and Secured Party have entered into a Convertible Note Purchase
and Credit Facility Agreement, dated as of the date hereof (as it may be
amended, modified or otherwise supplemented from time to time, the “Purchase
Agreement”), pursuant to which Secured Party may extend credit to the Company to
be evidenced by one or more promissory notes issued by the Company to Secured
Party (as may be amended, modified or otherwise supplemented from time to time,
each a “Note” and collectively, the “Notes”).

 

B.      In order to induce Secured Party to extend the credit evidenced by the
Notes, Company has agreed to enter into this Security Agreement and to grant to
Secured Party, the security interest in the Collateral described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Secured Party as follows:

 

1.       Definitions and Interpretation. When used in this Security Agreement,
the following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), Licenses, trade secrets, trade secret rights, domain names,
confidential or proprietary technical and business information, know-how,
methods, operating manuals, source code, processes, drawings, specifications or
other data or information and all memoranda, notes and records with respect to
any research and development, software and databases and all embodiments or
fixations thereof whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media and
related documentation, registrations, applications for registration and
franchises, and all additions, improvements and accessions to, all amendments,
renewals and extensions of, claims for damages by way of past, present or future
infringement of any of the foregoing, with the right, but not the

 

 
 

--------------------------------------------------------------------------------

 

 

obligation, to sue for and collect such damages for said use or infringement of
rights described above, and books and records describing or used in connection
with, any of the foregoing.

 

“IP Security Agreement” means, one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements, in the form
attached as Exhibit A to this Security Agreement, delivered by the Secured Party
in favor of the Company.

 

"Licenses" means, with respect to any Person (the "Specified Party"), (i) any
licenses or other similar rights provided to the Specified Party in or with
respect to Intellectual Property owned or controlled by any other Person, and
(ii) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or controlled by the Specified
Party, in each case, including (A) any software license agreements (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to Company pursuant
to end-user licenses) and (B) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Secured Party's rights under this Security Agreement, the Notes and/or
the Purchase Agreement.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, deed, pledge, lien (statutory or otherwise), claim, charge or other
encumbrance, including, without limitation, any capitalized lease and any
assignment, deposit arrangement or financing lease indended as, or having the
effect of, security.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Secured Party of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Notes, the Purchase Agreement, this Security
Agreement and the other Transaction Documents, including, without limitation,
the principal amount of all debts, claims, and indebtedness, all interest, fees,
charges, expenses, attorneys' fees and costs and accountants' fees and costs
chargeable to and payable by Company hereunder and thereunder, in each case,
whether direct or indirect, absolute or contingent, due or to become due, and
whether or not arising after the commencement of a proceeding under Title 11 of
the United States Code (11 U.S.C. Section 101 et seq.), as amended from time to
time (including post-petition interest) and whether or not allowed or allowable
in whole or in part as a claim in any such proceeding.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a responsible officer of the Company.

 

“Restricted License” is any material license or other agreement with respect to
which the Company is the licensee (a) that prohibits or otherwise restricts the
Company from granting a security interest in the Company’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Secured Party’s right to sell any
Collateral.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided, however, to the extent the law of any other state
or other jurisdiction applies to the attachment, perfection, priority or
enforcement of any Lien granted to Secured Party in any of the Collateral, “UCC”
means the Uniform Commercial Code as in effect in such other state or
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection, priority or enforcement of a Lien in such Collateral.

 

All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes or the Purchase Agreement. Unless otherwise defined
herein, all terms defined in the UCC have the respective meanings given to those
terms in the UCC.

 

2.       Grant of Security Interest. As security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, Company hereby pledges to Secured
Party and grants to Secured Party a security interest of first priority in all
right, title and interests of Company in and to all personal property and
Fixtures of the Company, wherever located and whether now or hereafter existing
and whether now or hereafter acquired, of every kind and description, tangible
or intangible, including, without limitation, the property described in
Attachment 1 hereto (collectively, the “Collateral”).

 

3.       General Representations and Warranties. Company represents and warrants
to Secured Party that:

 

(a)     Company is the record and beneficial owner of, has rights in, and the
power to transfer, each item of the Collateral (or, in the case of
after-acquired Collateral, at the time Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Company acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens (as defined in the
Purchase Agreement);

 

(b)     this Security Agreement creates a legal, valid and enforceable security
interest in favor of Secured Party in the Collateral, as security for the
Obligations, and upon the filing of UCC-1 financing statements in the
appropriate filing offices, Secured Party has (or in the case of after-acquired
Collateral, at the time Company acquires rights therein, will have) a first
priority perfected security interest in the Collateral to the extent that a
security interest in the Collateral can be perfected by such filing, except for
Permitted Liens;

 

(c)     all Inventory has been (or, in the case of hereafter produced Inventory,
will be) produced in compliance with applicable laws, including the Fair Labor
Standards Act;

 

(d)     all accounts receivable and payment intangibles are genuine and
enforceable against the party obligated to pay the same;

 

(e)     the originals of all documents evidencing all accounts receivable and
payment intangibles of Company and the only original books of account and
records of Company relating

 

 
-3-

--------------------------------------------------------------------------------

 

 

thereto are, and will continue to be, kept at the address of the Company set
forth in Section 8 of this Security Agreement;

 

(f)     as of the date hereof, the Perfection Certificate sets forth (i) the
exact legal name of Company and each of its Subsidiaries, (ii) the state or
jurisdiction of organization of Company and each of its Subsidiaries, (iii) the
type of organization of Company and each of its Subsidiaries, and (iv) the
organizational identification number of Company and each of its Subsidiaries or
states that no such organizational identification number exists;

 

(g)     as of the date hereof, (i) the Perfection Certificate provides a
complete and correct list of all registered and applications for registration of
all Intellectual Property the Company owns, and (ii) Company owns, or holds
licenses in, or otherwise possesses legally enforceable rights in, all
Intellectual Property that is reasonably necessary to the operation of its
business as currently conducted;

 

(h)     except for those claims which Company or its applicable Subsidiary is
diligently pursuing the remedy thereof, no claims with respect to any material
Intellectual Property rights of Company or any of its Subsidiaries are pending
or, to the knowledge of Company, threatened against Company or any of its
Subsidiaries or, to the knowledge of Company, any other Person, (i) alleging
that the manufacture, sale, licensing or use of any Intellectual Property as now
manufactured, sold, licensed or used by Company or any of its Subsidiaries or
any third party infringes on any intellectual property rights of any third
party, (ii) against the use by Company or any of its Subsidiaries or any third
party of any technology, know-how or computer software used in Company's or any
of its Subsidiaries' business as currently conducted or (iii) challenging the
ownership by Company or any of its Subsidiaries, or the validity or
effectiveness, of any such Intellectual Property;

 

(i)     to the knowledge of Company, (i) neither Company nor any of its
Subsidiaries has infringed on any intellectual property rights of any third
party and (ii) none of the Intellectual Property rights of Company or any of its
Subsidiaries infringes on any intellectual property rights of any third party;

 

(j)     all registered copyrights, registered trademarks, and issued patents
that are owned by Company and its Subsidiaries and material to or necessary for
the conduct of its business (i) are subsisting, (ii) are valid and enforceable
and (iii) have at all times been in compliance with all laws, rules,
regulations, and orders of any Governmental Authority applicable thereto;

 

(k)     set forth in the Perfection Certificate is a complete and accurate list,
as of the date of this Security Agreement, of each Deposit Account, Securities
Account and Commodity Account of the Company, together with the name and address
of each institution at which each such Account is maintained, the account number
for each such Account and a description of the purpose of each such Account;

 

 
-4-

--------------------------------------------------------------------------------

 

 

(l)      as of the date hereof, Company does not own any real property;

 

(m)      no permit, notice to or filing with any governmental authority or any
other Person or any consent from any Person is required for the exercise by the
Secured Party of its rights (including voting rights) provided for in this
Security Agreement or the enforcement of remedies in respect of the Collateral
pursuant to this Security Agreement, including the transfer of any Collateral,
except as may be required in connection with the disposition of any portion of
the Pledged Collateral by laws affecting the offering and sale of securities
generally or any approvals that may be required to be obtained from any bailees
or landlords to collect the Collateral;

 

(n)     there is no pending or, to the best knowledge of Company, threatened
action, suit, proceeding or claim before any court or other Governmental
Authority or any arbitrator, or any order, judgment or award by any court or
other Governmental Authority or any arbitrator, that may adversely affect the
grant by Company, or the perfection, of the security interest purported to be
created hereby in the Collateral, or the exercise by Company of any of its
rights or remedies hereunder; and

 

(o)     in connection with this Security Agreement, the Company has delivered to
the Secured Party a completed Perfection Certificate signed by the Company. The
Company represents and warrants to the Secured Party that the information set
forth on the Perfection Certificate pertaining to the Company and each of its
Subsidiaries is accurate and complete (it being understood and agreed that the
Company may from time to time update certain information in the Perfection
Certificate after the Closing Date to the extent permitted by one or more
specific provisions in this Security Agreement, including Section 4(m) below).

 

4.       Covenants Relating to Collateral. Company hereby agrees:

 

(a)     to perform all acts that may be necessary to insure, maintain, preserve,
protect, perfect and defend the Collateral, the Lien granted to Secured Party
therein and the perfection and priority of such Lien, except for Permitted
Liens;

 

(b)     not to use or permit any Collateral to be used (i) in violation in any
material respect of any applicable law, rule or regulation, (ii) in violation of
any policy of insurance covering the Collateral, or (iii) in violation of any
provision of this Security Agreement, the Notes or the Purchase Agreement;

 

(c)     to pay promptly when due all taxes and other governmental charges, all
Liens and all other charges now or hereafter imposed upon or affecting any
Collateral;

 

(d)     without 30 days' prior written notice to Secured Party, (i) not to
change Company's name or place of business (or, if Company has more than one
place of business, its chief executive office), or the office in which Company's
records relating to accounts receivable and payment intangibles are kept, and
(ii) not to change Company’s state of incorporation;

 

 
-5-

--------------------------------------------------------------------------------

 

 

(e)     to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect its Lien
hereunder and the priority thereof and to deliver promptly upon the request of
Secured Party all originals of Collateral consisting of instruments;

 

(f)     (i) within 60 days after the date of this Security Agreement, to cause
each bank and other financial institution with an account held by Company and
referred to in the Perfection Certificate to execute and deliver to Secured
Party (or its designee) a control agreement, in form and substance satisfactory
to Secured Party, duly executed by Company and such bank or financial
institution, or enter into other arrangements in form and substance satisfactory
to Secured Party, pursuant to which such institution shall irrevocably agree,
among other things, that (A) it will comply at any time with the instructions
originated by Secured Party (or its designee) to such bank or financial
institution directing the disposition of cash, Commodity Contracts, securities,
Investment Property and other items from time to time credited to such account,
without further consent of Company, which instructions Secured Party (or its
designee) will not give to such bank or other financial institution in the
absence of a continuing Event of Default, and (B) upon receipt of written notice
from Secured Party during the continuance of an Event of Default, such bank or
financial institution shall immediately send to Secured Party (or its designee)
by wire transfer (to such account as Secured Party (or its designee) shall
specify, or in such other manner as Secured Party (or its designee) shall
direct) all such cash, the value of any Commodity Contracts, securities,
Investment Property and other items held by it, and (ii) without ten days’ prior
written notice to Secured Party, Company shall not make or maintain any Deposit
Account, Commodity Account or Securities Account except for the accounts set
forth in the Perfection Certificate;

 

(g)     Provide the Secured Party prompt written notice of (i) any material
change in the composition of the Intellectual Property, (ii) the registration of
any copyright, including any subsequent ownership right of the Company in or to
any copyright, patent or trademark not shown in an IP Security Agreement, and
(iii) the Company’s knowledge of an event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

 

(h)     if the Company (i) obtains any patent, registered trademark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
patent or the registration of any trademark, then the Company shall promptly
provide written notice thereof to the Secured Party and shall execute such
intellectual property security agreements and other documents and take such
other actions as the Secured Party shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of the Secured Party in such property. If the Company decides to register
any copyrights or mask works in the United States Copyright Office, the Company
shall: (x) provide the Secured Party with at least fifteen (15) days prior
written notice of the Company’s intent to register such copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding

 

 
-6-

--------------------------------------------------------------------------------

 

 

exhibits thereto); (y) execute an intellectual property security agreement and
such other documents and take such other actions as the Secured Party may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of the Secured Party in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
The Company shall promptly provide to the Secured Party copies of all
applications that it files for patents or for the registration of trademarks,
copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement necessary for the Secured Party to
perfect and maintain a first priority perfected security interest in such
property;

 

(i)     (i) use commercially reasonable efforts to protect, defend and maintain
the validity and enforceability of its Intellectual Property; (ii) promptly
advise the Secured Party in writing of material infringements of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
the Company’s business to be abandoned, forfeited or dedicated to the public
without the Secured Party’s written consent;

 

(j)     Provide written notice to the Secured Party within ten (10) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public). The
Company shall take such steps as the Secured Party reasonably requests to obtain
the consent of, or waiver by, any person whose consent or waiver is necessary
for (i) any Restricted License to be deemed “Collateral” and for the Secured
Party to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) the Secured Party to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with the Secured Party’s rights and remedies under this
Security Agreement and the other Transaction Documents;

 

(k)     to (i) keep its business and the Collateral insured against loss or
damage, and (ii) maintain liability and other insurance, in each case in as
ordinarily insured against by other owners in businesses similar to the
Company’s. All policies of property insurance shall contain a lender’s loss
payable endorsement, in a form reasonably satisfactory to Secured Parties,
showing Secured Parties as an additional loss payee, and all liability insurance
policies shall show Secured Parties as an additional insured and specify that
the insurer must give at least 20 days notice to Secured Parties before
canceling its policy for any reason. The Company shall cause to be furnished to
Secured Parties a copy of its policies or certificate of insurance including any
endorsements covering Secured Parties or showing Secured Parties as an
additional insured and, if requested, evidence of all premium payments. Proceeds
payable under any casualty policy will, at the Company’s option, be payable to
the Company to replace the property subject to the claim, provided that any such
replacement property shall be deemed Collateral in which Secured Parties has
been granted a first priority security interest, provided that if an Event of
Default has occurred

 

 
-7-

--------------------------------------------------------------------------------

 

 

and is continuing, all proceeds payable under any such policy shall, at Secured
Parties’ option, be payable to Secured Parties to be applied on account of the
Obligations;

 

(l)     to allow the Secured Parties to inspect the Collateral and audit and
copy the Company’s books and records, including, but not limited to, the
Company’s Accounts, upon reasonable notice to the Company. Such inspections or
audits shall be at the Borrower’s expense and shall be conducted no more often
than once every six (6) months unless an Event of Default has occurred and is
continuing (in which case, they may be at any time as determined by the Secured
Parties); and

 

(m)      the Company shall promptly (and in any event not later than the end of
each fiscal quarter after acquiring or obtaining such Collateral) notify the
Secured Party in writing upon acquiring or otherwise obtaining (i) any
Intellectual Property and (ii) any other material Collateral and, in each such
case upon the request of the Secured Party, promptly execute such other
documents, including any intellectual property security agreement, or if
applicable, deliver such Collateral and do such other acts or things deemed
necessary by the Secured Party to perfect or protect the Secured Party’s
security interest therein.

 

5.       Further Assurances. Company will, at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that Secured
Party may reasonably request in order (i) to perfect and protect, or maintain
the perfection of, the security interest and Lien purported to be created hereby
(including, with respect to any owned real property, mortgages and other real
property deliverables reasonably requested by Secured Party in connection
therewith); (ii) to enable Secured Party to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise to effect
the purposes of this Security Agreement, including, without limitation:
(A) marking conspicuously all Chattel Paper, Instruments and Licenses and, at
the request of Secured Party, all of its Records pertaining to the Collateral
with a legend, in form and substance satisfactory to Secured Party, indicating
that such Chattel Paper, Instrument, License or Collateral is subject to the
security interest created hereby, (B) if any Account shall be evidenced by a
Promissory Note or other Instrument or Chattel Paper, delivering and pledging to
Secured Party such Promissory Note, other Instrument or Chattel Paper, duly
endorsed and accompanied by executed instruments of transfer or assignment, all
in form and substance satisfactory to Secured Party, (C) executing and filing
(to the extent, if any, that Company's signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, (D) with respect to Intellectual Property hereafter existing
and not covered by an appropriate security interest grant, the executing and
recording in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, appropriate instruments granting a security
interest, as may be necessary or desirable or that Secured Party may request in
order to perfect and preserve the security interest purported to be created
hereby, (E) delivering to Secured Party irrevocable proxies in respect of the
pledged Investment Property, (F) furnishing to Secured Party from time to time
statements further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request, all in reasonable detail, (G) if as of the date hereof or at any

 

 
-8-

--------------------------------------------------------------------------------

 

 

time after the date hereof, Company acquires or holds any Commercial Tort Claim
with a maximum potential value in excess of $100,000, promptly notifying Secured
Party in a writing signed by Company setting forth a brief description of such
Commercial Tort Claim and granting to Secured Party a security interest therein
and in the proceeds thereof, which writing shall incorporate the provisions
hereof and shall be in form and substance satisfactory to Secured Party, and
(H) upon the reasonable request of Secured Party, taking all actions required by
law in any relevant Uniform Commercial Code jurisdiction, or by other law as
applicable in any foreign jurisdiction. Company shall not take or fail to take
any action which would in any manner impair the validity or enforceability of
Secured Party's security interest in and Lien on any Collateral, and shall cause
any U.S. Subsidiary of Company not in existence on the date hereof to execute
and deliver to Secured Party within 30 days after the formation or acquisition
thereof by Company a guarantee with respect to the Obligations and a security
agreement pursuant to which such U.S. Subsidiary's obligations under such
guarantee are secured by all personal property of such new U.S. Subsidiary, in
each case in form and substance satisfactory to Secured Party.

 

6.       Authorized Action by Secured Party.

 

(a)     To the maximum extent permitted by applicable law, and for the purpose
of taking any action that Secured Party may deem necessary or advisable to
perfect its security interest in the Collateral, Company hereby authorizes
Secured Party at any time and from time to time to file, one or more financing
or continuation statements and amendments thereto, relating to the Collateral
(including, without limitation, any such financing statements that (A) describe
the Collateral as "all assets" or "all personal property" (or words of similar
effect) or that describe or identify the Collateral by type or in any other
manner as Secured Party may determine, regardless of whether any particular
asset of Company falls within the scope of Article 9 of the UCC or whether any
particular asset of Company constitutes part of the Collateral, and (B) contain
any other information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether Company is an
organization, the type of organization and any organizational identification
number issued to Company). A photocopy or other reproduction of this Security
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

(b)     Company hereby irrevocably appoints Secured Party as its
attorney-in-fact and grants an irrevocable proxy (which appointment and proxy is
coupled with an interest and is irrevocable until the date on which all
Obligations (other than inchoate indemnity obligations) have been paid in full)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Company or any third party for
failure so to do) any act which Company is obligated by this Security Agreement
to perform, to execute any instrument that Secured Party may deem necessary or
advisable to accomplish the purposes of this Secured Agreement, and to exercise
such rights and powers as Company might exercise with respect to the Collateral,
including the right to (a) collect by legal proceedings or otherwise and
endorse, receive and receipt for all dividends, interest, payments, proceeds and
other sums and property now or

 

 
-9-

--------------------------------------------------------------------------------

 

 

hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) ask, demand, sue for, recover, compound,
receive, and make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (d) insure, process and preserve the
Collateral and to adjust insurance relating to the Collateral; (e) pay any
indebtedness or taxes of Company relating to the Collateral; (f) receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper, (g) to execute assignments, licenses and other documents to enforce the
rights of Secured Party with respect to any Collateral, and (h) file UCC
financing statements execute other documents, instruments and agreements
required deemed necessary or desirable by Secured Party to accomplish the
purposes of this Security Agreement; provided, however, that Secured Party shall
not exercise any such powers granted pursuant to subsections (a) through (g)
prior to the occurrence of an Event of Default and shall only exercise such
powers during the continuance of an Event of Default. Company agrees to
reimburse Secured Party upon demand for any reasonable costs and expenses,
including attorneys' fees, Secured Party may incur while acting as Company's
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed and understood between the parties hereto that
such care as Secured Party gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Secured Party 's
possession; provided, however, that Secured Party shall not be required to make
any presentment, demand or protest, or give any notice and need not take any
action to preserve any rights against any prior party or any other person in
connection with the Obligations or with respect to the Collateral.

 

7.       Default and Remedies.

 

(a)     Default. Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default.

 

(b)     Remedies. Upon the occurrence and during the continuance of any such
Event of Default, Secured Party shall have the rights of a secured creditor
under the UCC, all rights granted by this Security Agreement and by law,
including the right to: (a) take immediate possession of all or any portion of
the Collateral, (b) require Company to assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party;
(c) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent Secured Party deems appropriate, and/or (d) lease, license or otherwise
dispose of the Collateral or any part thereof upon such terms as Secured Party
may deem commercially reasonable. Company hereby agrees that ten (10) days'
notice of any intended sale or disposition of any Collateral is reasonable, it
being understood and agreed that Secured Party shall not be obligated to make
any sale or other disposition of Collateral regardless of notice of sale or
disposition having been given. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Security Agreement, Secured Party may
bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of Company (all said rights
being also hereby waived and released to the extent permitted by law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to Secured Party from Company as
a credit against the purchase price, and Secured Party may, upon compliance with
the terms of sale, hold, retain and dispose of such property

 

 
-10-

--------------------------------------------------------------------------------

 

 

without further accountability to Company therefor. In furtherance of Secured
Party 's rights hereunder, Company hereby grants to Secured Party an
irrevocable, non-exclusive license, exercisable without royalty or other payment
by Secured Party, and only in connection with the exercise of remedies
hereunder, to use, license or sublicense any patent, trademark, trade name,
copyright or other Intellectual Property in which Company now or hereafter has
any right, title or interest together with the right of access to all media in
which any of the foregoing may be recorded or stored. Company hereby
acknowledges that if Secured Party complies with any applicable requirements of
law in connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(c)     Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

 

(i)     First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

 

(ii)     Second, to the payment to Secured Party (ratably, to each entity
constituting the "Secured Party") of the amount then owing or unpaid to Secured
Party (to be applied first to accrued interest and second to outstanding
principal);

 

(iii)     Third, to the payment of other amounts then payable to Secured Party
under any of the Transaction Documents; and

 

(iv)     Fourth, to the payment of the surplus, if any, to Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

 

(d)     Secured Party shall not be required to make any demand upon, or pursue
or exhaust any right or remedy against the Company or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Secured Party under this
Security Agreement or any other Transaction Document shall be cumulative, may be
exercised individually or concurrently and are not exclusive of any other rights
or remedies provided by any applicable law. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Security Agreement or other remedy available at law or in
equity, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence. To the extent it may lawfully do so, Company absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Secured Party, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or

 

 
-11-

--------------------------------------------------------------------------------

 

 

defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder.

 

(e)     Deficiency. The Company shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Obligations and the fees and disbursements of any attorney employed by
the Secured Party to collect such deficiency.

 

8.       Miscellaneous.

 

(a)     Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
Secured Party under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing). All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.

 

 

 

Secured Party:

QVT Fund LP

Quintessence Fund L.P.

c/o QVT Financial LP

1177 Avenue of the Americas, 9th Floor

New York, NY 10036

Attn: Tracy Fu and Oren Eisner

Telephone: (212) 705-6213

 

with a copy to:

Hogan Lovells US LLP

Attn: Mark Heimlich

1200 17th Street, Suite 1500

Denver, CO 80202

Telephone: (303) 899-7324

Facsimile: (303) 899-7333     

 

Company:

Aehr Test Systems

Attn: Chief Financial Officer

400 Kato Terrace

Fremont, CA 93539

 

 
-12-

--------------------------------------------------------------------------------

 

 

Telephone: (510) 623-9400

Facsimile: (510) 623-9686

 

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

Attn: Mark L. Reinstra                    

650 Page Mill Road

Palo Alto, CA 94304-1050

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

 

(b)     Termination of Security Interest. Upon the payment in full of all
Obligations and the cancellation or termination of any commitment to extend
credit or purchase Notes under the Purchase Agreement, the security interest
granted herein shall terminate and all rights to the Collateral shall revert to
Company. Upon such termination Secured Party hereby authorizes Company to file
any UCC termination statements necessary to effect such termination and Secured
Party will execute and deliver to Company any additional documents or
instruments as Company shall reasonably request to evidence such termination, in
each case at the expense of Company. If any payment made by the Company or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Secured Party to the Company, its estate,
trustee, receiver or any other party, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, (a) any Lien or other Collateral
securing the Company’s liability hereunder shall have been released or
terminated by virtue of the foregoing, such Lien or other Collateral shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of the Company in respect of any Lien or other
Collateral securing such obligation or the amount of such payment.

 

(c)     Nonwaiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(d)     Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 

(e)     Assignments. This Security Agreement shall be binding upon and inure to
the benefit of Secured Party and Company and their respective successors and
assigns; provided,

 

 
-13-

--------------------------------------------------------------------------------

 

 

however, that Company may not sell, assign or delegate rights and obligations
hereunder without the prior written consent of Secured Party.

 

(f)     Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Secured Party’s
rights hereunder. Company waives any right to require Secured Party to proceed
against any person or entity or to exhaust any Collateral or to pursue any
remedy in Secured Party 's power.

 

(g)     Partial Invalidity. If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.

 

(h)     Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Secured Party and their respective counsel. Accordingly, this Security
Agreement and the other Transaction Documents shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against Company or Secured Party.

 

(i)     Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company and
Secured Party and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(j)     Severability. If any provision of this Security Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Security Agreement and the balance of this Security Agreement will be
interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.

 

(k)     Other Interpretive Provisions. References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other

 

 
-14-

--------------------------------------------------------------------------------

 

 

Transaction Document, as the case may be, as a whole and not to any particular
provision of this Security Agreement or such other Transaction Document, as the
case may be. The words “include” and “including” and words of similar import
when used in this Security Agreement or any other Transaction Document shall not
be construed to be limiting or exclusive.

 

(l)     Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to conflicts of law rules (except to the extent governed by the UCC).

 

(m)      Waiver of Jury Trial. each party hereto, hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any transaction document
or the transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto, (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this Security agreement by the
mutual waivers and certifications in this Section 8(m).

 

(n)      Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Company shall not assert, and hereby waives, any claim
against any Secured Party, on any theory of liability, for special, indirect,
consequential, punitive, incidental, exemplary or multiple damages, lost
profits, lost revenues or diminution in value (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Security
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the
issuance and purchase of the Notes or the use of the proceeds thereof. No
Secured Party shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Security Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby, except as determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Secured Party.

 

(o)     Indemnification. The Company agrees to indemnify, defend and hold the
Secured Party and its directors, officers, employees, agents, attorneys, or any
other person affiliated with or representing the Secured Party (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) claimed or asserted by any other party
in connection with the transactions contemplated by the Transaction Documents;
and (b) all losses or expenses in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between the Company and the Secured Party (including
reasonable attorneys’ fees and expenses),

 

 
-15-

--------------------------------------------------------------------------------

 

 

except for Claims and/or losses directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

 

(p)     Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

[The remainder of this page is intentionally left blank]

 

 
-16-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.

 

AEHR TEST SYSTEMS

 

By:     /s/ Gary L.
Larson                                                               

Name:    Gary L. Larson

Title:       Chief Financial Officer and Vice 

               President of Finance     

 

AGREED BY SECURED PARTY:

 

Quintessence FUND L.P.

 

By: QVT Associates GP LLC,

        its general partner

 

 

By: /s/ Tracy Fu                                                   
                

Name: Tracy Fu

Title: Managing Member

 

 

QVT Fund LP

 

By: QVT Associates GP LLC,

        its general partner

 

 

By: /s/ Tracy Fu                                                
                   

Name: Tracy Fu

Title: Managing Member

 

 

[Signature page to Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

ATTACHMENT 1

 

To Security Agreement

 

All right, title, interest, claims and demands of Company in and to the
following property:

 

    (i)     All Accounts;

 

   (ii)     All Chattel Paper (whether tangible or electronic);

 

  (iii)     All Commercial Tort Claims;

 

  (iv)     All Deposit Accounts and cash and all property from time to time
deposited therein or otherwise credited thereto;

 

   (v)     All Documents;

  

  (vi)     All Equipment;

 

 (vii)     All General Intangibles (including any Licenses);

 

(viii)     All Goods;

 

   (ix)     All Instruments;

 

    (x)     All Intellectual Property;

 

   (xi)     All Inventory;

 

 (xii)     All Investment Property;

 

(xiii)     All Supporting Obligations;

 

(xiv)     All Letter-of-Credit Rights;

 

 (xv)     All books and records pertaining to the other property described in
this Attachment I; and

 

(xvi)     To the extent not otherwise included, all Proceeds (including all Cash
Proceeds and Noncash Proceeds) and products of any and all of the foregoing, and
all accessions to, substitutions and replacements for, and rents and profits of
each of the foregoing, in each case, howsoever the Company's interest therein
may arise or appear (whether by ownership, security interest, claim or
otherwise).

 

Notwithstanding the foregoing, the security interest granted herein shall not
extend to and shall not include (a) more than 65% of the issued and outstanding
voting equity interests of any Subsidiary of the Company that is not organized
under the laws of the United States or any of its states, (b) any
“intent-to-use” trademarks at all times prior to the first use thereof, whether
by the

 

 


--------------------------------------------------------------------------------

 

 

actual use thereof in commerce, the recording of a statement of use with the
United States Patent and Trademark Office or otherwise; (c) any interest of the
Company as a lessee or sublessee under a real property lease; (d) rights held
under a license that are not assignable by their terms without the consent of
the licensor thereof (other than to the extent (i) such term has been waived,
(ii) the consent of the other party to such license has been obtained, or (iii)
that such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 of the UCC (or any successor provision or provisions) or
other applicable provisions of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law or principles of equity); or (e) any
interest of the Company as a lessee under an equipment lease if the Company is
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or lien would cause a default to occur
under such lease; provided, however, that upon termination of such prohibition,
such interest shall immediately become Collateral without any action by the
Company or Secured Party.

 

All capitalized terms used in this Attachment 1 and not otherwise defined herein
or in the Security Agreement shall have the respective meanings given to such
terms in the Uniform Commercial Code of the State of New York as in effect from
time to time.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GRANT OF A SECURITY INTEREST --[TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

This [Trademark][Copyright][Patent] Security Agreement (this
"[Trademark][Copyright][Patent] Security Agreement") is made as of
_____________, 20__, by ___________ ("Grantor"), in favor of [____________]
(together with its successors and assigns in such capacity, "Grantee").

 

WHEREAS, the Grantor [has adopted, used and is using, and holds all right, title
and interest in and to, the trademarks and service marks listed on the attached
Schedule A, which trademarks and service marks are registered or applied for in
the United States Patent and Trademark Office (the "Trademarks")] [holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the attached Schedule A, which patents are issued or applied
for in the United States Patent and Trademark Office (the "Patents")] [holds all
right, title and interest in the copyrights listed on the attached Schedule A,
which copyrights are registered in the United States Copyright Office (the
"Copyrights")];

 

WHEREAS, the Grantor has entered into a Security Agreement, dated April 10, 2015
(as amended, restated, supplemented, modified or otherwise changed from time to
time, the "Security Agreement"), in favor of Grantee; and

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee, a continuing security interest in all right, title and interest of the
Grantor in, to and under the [Trademarks, together with, among other things, the
goodwill of the business symbolized by the Trademarks] [Patents] [Copyrights]
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the "Collateral"), to secure the payment,
performance and observance of the Obligations (as defined in the Security
Agreement).

 

NOW, THEREFORE, as collateral security for the prompt and complete payment,
performance and observance when due of all of the Obligations, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor does hereby grant to the Grantee a continuing security
interest in the Collateral to secure the prompt payment, performance and
observance of the Obligations.

 

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Security Agreement

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

 
Exh. A-1

--------------------------------------------------------------------------------

 

 

This [Trademark][Patent][Copyright] Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart by facsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart.

 

This [Trademark][Patent][Copyright] Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to
conflicts of law rules.

 

[Remainder of page intentionally left blank]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Trademark][Copyright][Patent]
Security Agreement to be duly executed by its officer thereunto duly authorized
as of the date first set forth above.

 

[GRANTOR]

 

By:                                                                         
     
Name:
Title:

 

 

Quintessence FUND L.P.

 

By: QVT Associates GP LLC,

its general partner

By:                                                                          
    

Name: 

Title:

 

 

QVT Fund LP

 

By: QVT Associates GP LLC,

its general partner

 

 

By:                                                                        
      

Name:

Title:

 

 
Exh. A-2

--------------------------------------------------------------------------------

 

 

SCHEDULE A TO GRANT OF A SECURITY INTEREST


 

[Trademark Registrations and Applications]

 

[Patents and Patent Applications]

 

[Copyright Registrations and Applications]

 

 
Exh. A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF PERFECTION CERTIFICATE

 